Name: Commission Regulation (EC) No 1463/95 of 27 June 1995 establishing the forecast supply balance for pigmeat for the Azores and Madeira for the 1995/96 marketing year and amending Regulation (EEC) No 1725/92
 Type: Regulation
 Subject Matter: trade;  economic policy;  regions of EU Member States;  means of agricultural production;  animal product
 Date Published: nan

 Avis juridique important|31995R1463Commission Regulation (EC) No 1463/95 of 27 June 1995 establishing the forecast supply balance for pigmeat for the Azores and Madeira for the 1995/96 marketing year and amending Regulation (EEC) No 1725/92 Official Journal L 144 , 28/06/1995 P. 0011 - 0013COMMISSION REGULATION (EC) No 1463/95 of 27 June 1995 establishing the forecast supply balance for pigmeat for the Azores and Madeira for the 1995/96 marketing year and amending Regulation (EEC) No 1725/92THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products (1), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 10 thereof, Whereas Commission Regulation (EEC) No 1725/92 (3), as last amended by Regulation (EC) No 2970/94 (4), fixes for the period 1 July to 30 September 1994 the exemption from the levy on direct imports on products from third countries or for aid for consignment originating in the rest of the Community and the quantities of pure-bred breeding animals originating in the Community which qualify for aid for the development of the production potential of the Azores and Madeira; Whereas, in order to continue satisfying demand for pigmeat requirements, the forecast supply balance should be established for the period 1 July 1995 to 30 June 1996; Whereas the fact that the Community aid is fixed in the light of the present situation on the market for the products in question and in particular of the prices for such products in the European part of the Community and on the world market results in the aid for the supply of pigmeat to the Azores and Madeira being fixed at the amounts given in the Annex; Whereas, pursuant to Regulation (EEC) No 1600/92, the supply arrangements will apply from 1 July, whereas, therefore, the provisions of this Regulation should apply immediately; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1725/92 is hereby amended as follows: 1. In Article 1 the words 'import levy` are replaced by the words 'customs duty`; 2. Annexes I, II and III are hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX 'ANNEX I Forecast supply balance for Madeira regarding products from the pigmeat sector for the period from 1 July 1995 to 30 June 1996 >TABLE> ANNEX II Amounts of aid granted for products referred to in Annex I and coming from the Community market >TABLE> ANNEX III PART 1 Supply in the Azores of pure-bred breeding pigs originating in the Community for the period 1 July 1995 to 30 June 1996 >TABLE> PART 2 Supply in Madeira of pure-bred breeding pigs originating in the Community for the period 1 July 1995 to 30 June 1996 >TABLE>